Case No. 19-30136-pcm7


                                           CERTIFICATION OF SERVICE


           Genoa R. Vance
                                                        (name)
           Schwabe Williamson & Wyatt, PC
  of.
                                                  (service address)

certify:
     That I am, and at ali time hereinafter mentioned was, more than 18 years of age;

                1/17/2019
     That on                     (date), I served a copy of the attached summons, together with the involuntary

petition filed in this case, on:      Matthew Arbaugh
                                      Arbaugh Law PC
                                      Attorney for Brent Keys



the debtor(s) in this case by (describe here the mode of service): By U.S. First Class Mail




on the said debtor(s) at:     121 SW Morrison Street, Suite 1520
                              Portland, Oregon 97204




I certify under penalty of perjury that the foregoing is true and correct.




Executed on                 /7.                           'mL         (signature)
                        (date)




                                 Case 19-30136-pcm7         Doc 3-1      Filed 01/15/19

                                 Case 19-30136-pcm7             Doc 7    Filed 01/18/19
                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON

Ill re:

                                                             Case No. 19-30136-pcm7

                                                           CERTIFICATE OF SERVICE
BRISTOL CREEK HOMES &
DEVELOPMENT COMPANY, LLC,

              Debtor.


STATE OF OREGON
County of Multnomah                ss.

I, Kyle Berg, hereby certify that I am a competent person 18 years of age or older, a resident
of the State of Oregon and that I am not a party to nor an attorney for any party in the within
named action; that I made service of a true copy of:
          Involuntary Case Summons and Involuntary Petition Against a Non-Individual


Upon BRISTOL CREEK HOMES & DEVELOPMENT COMPANY. LLC, by leaving
such true copy, personally and in person, with STAN SHELBY, who is the person apparently
in charge at the office of MATTHEW ARBAUGIi who is the Attorney thereof, at 121 SW
Morrison Street, Suite 1520 , Portland, OR 97204 on January 16, 2019 at 2:19 PM.

I declare under the penalty of p^rjuiy that the above statement is true and correct.

Dated this    (h        day of                    20 M .         /]

                                                    X
                                                    Kyle Berg
                                                    Nationwide Process Service, Inc.
                                                    1201 S.W. 12th Avenue, Suite 300
                                                    Portland, OR 97205
                     *3*42096*                      503-241-0636




                         Case 19-30136-pcm7      Doc 7     Filed 01/18/19
                                 UNITED STATES BANICRUPTCY COURT

                                                 DISTRICT OF OREGON

In re:
                                                                    Case No. 19-30136-pcm7

                                                                   AFFIDAVIT OF MAILING
BRISTOL CREEK HOMES &
DEVELOPMENT COMPANY, LLC,

              Debtor.


STATE OF OREGON
County of Multnomah                        ss.

I Samantha Olson, being first duly sworn, depose and say that I am employed by Nationwide
Process Service, Inc. On Januaiy 16, 2019,1 mailed a true copy of the Involuntary Case Summons
and Involuntary Petition Against a Non-Individual via First Class Mail, postage pre-paid, together
with a statement of the date, time and place at which service was made, to MATTHEW ARBAUGH.


The envelope was addressed as follows:
                   MATTHEW ARBAUGH
                   121 SW Morrison Street, Suite 1520
                   Portland, OR 97204

I declare under the penalty of perjuiy that the above statement is true and correct.



                                                          X       Ism
                                                          Samantha Olson
SUBSCRIBED AND SWORN BEFORE ME                            Nationwide Process Service, Inc.
this I ^ day of v J D j/l 20 / /                          1201 S.W. 12th Avenue, Suite 300
by Samantha Olson.                                        Portland, OR 97205
                                     J
                                                          503-241-0636

Notary Public for Oregon


                    OFFICIAL STAMP
               CHERI JANE CROWE
               NOTARY PUBLIC-OREGON
                                                              llllllllllllllllllllllllllllllllllll
                                                                            «3^2096#

               COMMISSION NO. 937783
          MY COMMISSION EXPIRES APRIL 05,2019




                              Case 19-30136-pcm7          Doc 7   Filed 01/18/19
Case No. 19-30136-pcm7


                                             CERTIFICATION OF SERVICE


           Genoa R. Vance
                                                         (name)
        Schwabe, Williamson & Wyatt, PC, 1211 SW 5th Avenue, Suite 1900, Portland, OR 97204
  of.
                                                    (service address)

certify:
     That I am, and at all time hereinafter mentioned was, more than 18 years of age;

               1/17/2019           (date), I served a copy of the attached summons, together with the involuntary
     That on
petition filed in this case, on:      Brent Keys, Member
                                      Bristol Creek Homes & Development Company, LLC
                                      333 Northwest 9th, Portland, Oregon 97209




                                                                            By U.S. First Class Mail
the debtor(s) in this case by (describe here the mode of service):




on the said debtor(s) at: 333 Northwest 9th
                               Portland, Oregon 97209




 1 certify under penalty of perjury that the foregoing is true and correct.




 Executed on                                                            gnature)
                           date)




                                   Case 19-30136-pcm7         Doc 3-1    Filed 01/15/19

                                   Case 19-30136-pcm7          Doc 7     Filed 01/18/19
SUMINV (6/29/15) IJr            UNITED STATES BANKRUPTCY COURT                   U.S. BANKRUPTCY COURT
                                         District of Oregon                       DISTRICT OF OREGON
                                                                                         FILED
In re                                                                                January 15, 2019
 Bristol Creek Homes & Development
Company, LLC                                                                    Clerk, U.S. Bankruptcy Court
Debtor(s)                                         Case No. 19-30136-pcm7
                                                                                        BY Ijr DEPUTY

                                              )
                                              )


                                   INVOLUNTARY CASE SUMMONS

To the above named debtor(s):

A petition under Title 11, United States Code, having been filed on 1/15/19 in this court of bankruptcy,
praying for an order for relief under 11 USC §303, Chapter 7.

You are hereby summoned and REQUIRED TO FILE WITH THIS COURT AND TO SERVE upon the
petitioners' attorney, whose address is CRAIG G RUSSILLO, 1211 SW 5th Ave #1600-1900, Portland,
OR 97204-3795, A MOTION* OR AN ANSWER to the petition which is herewith served upon you,
WITHIN 21 DAYS OF THE DATE THIS SUMMONS WAS SERVED UPON YOU. IF YOU FAIL TO DO
SO, AN ORDER FOR RELIEF WILL BE ENTERED.

IF A MOTION OR AN ANSWER IS FILED, you are hereby notified that a TRIAL of the proceeding
commenced by this petition SHALL BE SCHEDULED UPON FURTHER NOTICE FROM THE COURT.

YOU ARE NOTIFIED that if you have any questions, you should see your attorney immediately. If you do
not have an attorney and need help in finding one, you may call the Oregon State Bar's Lawyer Referral
Service at (503)684-3763 or toll-free in Oregon at (800)452-7636.
*lf you make a motion, as you may in accordance with Fed.R.Bankr.P. 1011, that rule governs the time
within which your answer must be served.

Date of issuance: 1/15/19                                                  Isl Charlene M Hiss
                                                                           Clerk, U.S. Bankruptcy Court




                            Case 19-30136-pcm7      Doc 3-1    Filed 01/15/19

                            Case 19-30136-pcm7         Doc 7     Filed 01/18/19
MINV (6/29/15) IJr
                                 UNITED STATES BANKRUPTCY COURT
                                          District of Oregon
                                                Memorandum


To:                    CRAIG G RUSSILLO
                       1211 SW 5th Ave #1600-1900
                       Portland, OR 97204-3795

 From:                 Clerk, U.S. Bankruptcy Court

 Date:                 1/15/19

Subject:               Involuntary Summons in Case No. 19-30136-pcm7, Bristol Creek Homes &
                       Development Company, LLC

Included for you to serve within J days of the date above is the original Summons in the above case.
(Note: You must make copies for service on appropriate parties.) Also included is a blank Certificate of
Service that you must complete after service of the Summons.
Immediately after service you must: (a) Complete points 1 and 2 below; (b) Combine the documents
together as follows: (i) the fully completed Certificate of Service; (ii) a copy of the Summons; and (iii) this
completed Memorandum; and then (c) File that 3 document packet with the court either electronically, or
if you are not an ECF participant, at the address below.

1. Name and address of the person to perform duties of debtor:



                                            Name and Relationship to debtor (e.g., CEO, President, etc.)
                                            Brent Keys, Member

                                            Address
                                            333 Northwest 9th, Portland, Oregon 97209



2. Name and address of the debtor's attorney:



                                            Name
                                            Matthew Arbaugh
                                            Arbaugh Law PC
                                            Address
                                             121 SW Morrison Street, Suite 1520, Portland, OR 97204



Please immediately file the completed 3 document packet (in the order prescribed) either electronically,
or if you are not an ECF participant, at the following address:
                                      Clerk, U.S. Bankruptcy Court
                                      1050 SW 6th Ave. #700
                                      Portland, OR 97204



                            Case 19-30136-pcm7          Doc 3     Filed 01/15/19
                             Case 19-30136-pcm7           Doc 7     Filed 01/18/19
